     Case: 4:19-cr-00562-CDP Doc. #: 41-3 Filed: 02/27/20 Page: 1 of 9 PageID #: 125




                                  G LO C K A I R S O F T

         These GLOCK™ aisoft pistols are Of cially Licensed Products of GLOCK. A variety of
        GLOCK models are represented by the selection of CO2 and green gas operated GLOCK
      airsoft handguns from Elite Force Airsoft. Choose from a G17, G18C, G19, G19X, and even
       the G34. Choose the Generation of the GLOCK model air pistol you desire and be sure to
      order some Elite Force BBs that you'll know what's in your mag is the best 6mm BB offered.




                                SORT BY    Position

                                DISPLAY    24         PER PAGE




2/27/2020



                                                Exhibit C
     Case: 4:19-cr-00562-CDP Doc. #: 41-3 Filed: 02/27/20 Page: 2 of 9 PageID #: 126


       GLOCK G17 GEN 3 6MM AIRSOFT               GLOCK G17 GEN 3 CO2 6MM
          CO2 MAG - 14 ROUNDS                  AIRSOFT BB GUN : ELITE FORCE -
                                                     UMAREX AIRGUNS




                   $34.95
                                                                $129.95
                 A D D TO C A R T
                                                              A D D TO C A R T




       GLOCK G17 GEN 3 DELUXE CO2-              GLOCK G17 GEN 4 AIRSOFT CO2
               6MM-BLACK                        PISTOL 6MM HANDGUN : ELITE
                                                    FORCE - UMAREX USA
                                                     Of cially Licensed GLOCK 17 Gen4 CO2
                                                                   Airsoft Pistol.



                  $224.95
                                                                $169.95
                 A D D TO C A R T
                                                              A D D TO C A R T




2/27/2020



                                         Exhibit C
     Case: 4:19-cr-00562-CDP Doc. #: 41-3 Filed: 02/27/20 Page: 3 of 9 PageID #: 127




            GLOCK G17 GEN 4 CO2 MAG -                 GLOCK G17 GEN 4 CO2 MAG -
                  6MM - 23 RDS                               6MM BLACK
        MAGAZINE 23-RDS FOR GLOCK G17 GEN 4
                     CO2 6MM




                    $44.95                                    $44.95

                  A D D TO C A R T                          A D D TO C A R T




      GLOCK G17 GEN 4 CO2 POWERED
        6MM AIRSOFT PISTOL : ELITE
                 FORCE
2/27/2020



                                          Exhibit C
     Case: 4:19-cr-00562-CDP Doc. #: 41-3 Filed: 02/27/20 Page: 4 of 9 PageID #: 128


                                                  GLOCK G17 GEN 4 GBB 6MM
                                                AIRSOFT PISTOL : ELITE FORCE -
                                                          UMAREX

                   $159.95                       The GLOCK 17 Gen4 is just as popular and
                                               sought-after as the original, and is used by the
                                                      British Army and many others.

                  A D D TO C A R T

                                                               $169.95

                                                             A D D TO C A R T




               GLOCK G18 GEN 3 GBB              GLOCK G18C GEN 3 GBB 6MM
            EXTENDED MAG-6MM-BLACK            BLACK AIRSOFT PISTOL : UMAREX
                                                      - ELITE FORCE




                    $54.95
                                                               $199.95
                  A D D TO C A R T
                                                             A D D TO C A R T




2/27/2020



                                         Exhibit C
     Case: 4:19-cr-00562-CDP Doc. #: 41-3 Filed: 02/27/20 Page: 5 of 9 PageID #: 129




        GLOCK G19 GEN 3 BB GUN .177              GLOCK G19 GEN 3 GBB AIRSOFT
       CO2 ACTION PISTOL HANDGUN :                BB GUN PISTOL 6MM : ELITE
             UMAREX AIRGUNS                            FORCE - UMAREX
      GLOCK G19 GEN 3 BLACK .177 CALIBER CO2     This Umarex airsoft replica G19 features the
                BB PISTOL - 410 FPS             same ergonomics, function, and handling as its
                                                  rearm counterpart and even comes in very
                                                         close to the same weight.


                    $74.99                                     $169.95

                  A D D TO C A R T                           A D D TO C A R T




            GLOCK G19X CO2 MAG 6MM -
                    COYOTE
2/27/2020



                                          Exhibit C
     Case: 4:19-cr-00562-CDP Doc. #: 41-3 Filed: 02/27/20 Page: 6 of 9 PageID #: 130


                                               GLOCK G19X GBB 6MM - COYOTE


                                                 GLOCK G19X COYOTE 6MM GBB PISTOL -
                                                              300 FPS
                    $39.95

                  A D D TO C A R T
                                                            $179.95

                                                           A D D TO C A R T




            GLOCK G19X GBB MAG 6MM -                 GLOCK G19X GEN CO2 6MM -
                    COYOTE                                   COYOTE




                    $44.95                                  $129.95

                  A D D TO C A R T                         A D D TO C A R T




2/27/2020



                                         Exhibit C
     Case: 4:19-cr-00562-CDP Doc. #: 41-3 Filed: 02/27/20 Page: 7 of 9 PageID #: 131




       GLOCK G34 GEN 4 DELUXE 6MM              GLOCK 17 GEN3 BLOWBACK CO2
        CO2 AIRSOFT PISTOL BLACK                  BB GUN ACTION PISTOL
                                                HANDGUN : UMAREX AIRGUNS
                                               GLOCK G17 GEN3 BLACK .177 CALIBER CO2
                                                         BB PISTOL - 365 FPS



                  $249.95

                 A D D TO C A R T




        GLOCK 17 GEN4 BLOWBACK BB               GLOCK 17 GEN4 MAGAZINE 18-
        GUN ACTION PISTOL : UMAREX               SHOT FOR BB GUN : UMAREX
                 AIRGUNS                                 AIRGUNS
2/27/2020



                                         Exhibit C
     Case: 4:19-cr-00562-CDP Doc. #: 41-3 Filed: 02/27/20 Page: 8 of 9 PageID #: 132




                    $129.99                                      $44.99

                   A D D TO C A R T                            A D D TO C A R T




                               SORT BY   Position

                               DISPLAY   24         PER PAGE




      CATEGORIES


      BRANDS


      POPULAR TAGS




            CONTACT INFO


            INFORMATION


            RESOURCES


            HELP


            OPENING TIME
2/27/2020



                                              Exhibit C
     Case: 4:19-cr-00562-CDP Doc. #: 41-3 Filed: 02/27/20 Page: 9 of 9 PageID #: 133




                         Copyright © 2020 Umarex USA. All rights reserved.

                                    Powered by nopCommerce




2/27/2020



                                             Exhibit C
